United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gilmer, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1446
Issued: February 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2011 appellant filed a timely appeal from March 23 and May 20, 2011 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease affecting her right upper extremity in the performance of duty.
FACTUAL HISTORY
On February 2, 2011 appellant, then a 44-year-old rural carrier, filed an occupational
disease claim alleging that she sustained right arm and hand pain as a result of her job duties.
She routinely used her right arm to deliver, balance, case and lift mail. Appellant became aware
1

5 U.S.C. § 8101 et seq.

of her condition and its relationship to her employment on October 15, 2010. She did not incur
any lost time from work.
In a January 26, 2011 report, a physician’s assistant diagnosed right shoulder pain and
instability.2
OWCP informed appellant in a February 15, 2011 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a medical report from a physician
explaining how her federal employment was causally related to her condition. OWCP did not
receive a response.
By decision dated March 23, 2011, OWCP denied appellant’s claim, finding that she did
not submit qualified medical evidence from a physician demonstrating that employment factors
caused or contributed to a diagnosed condition.
Appellant requested reconsideration on April 5, 2011. She submitted a March 1, 2011
report signed by Dr. Dennis S. Devinney, an osteopath specializing in orthopedic surgery. On
examination of the right shoulder, the physician observed limited range of motion (ROM),
bicipital tenderness and positive drop arm, Hawkins and Neer signs. An x-ray was
unremarkable. Dr. Devinney diagnosed right shoulder pain and cervical stenosis. He noted that
appellant was “a mail carrier which requires a repetitive nature of work” and used her right upper
extremity extensively.
In a May 20, 2011 decision, OWCP denied modification of the March 23, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
2

A large portion of this report was illegible.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

2

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The case record supports that appellant routinely used her right arm to deliver, balance,
case and lift mail at work. The Board finds that she did not establish her occupational disease
claim because the medical evidence did not sufficiently establish that these accepted employment
factors caused her right shoulder pain and cervical stenosis.
In a March 1, 2011 report, Dr. Devinney conducted a physical examination, obtained an
x-ray and rendered diagnoses based on his findings. He also mentioned that appellant performed
job duties of a repetitive nature involving extensive use of her right upper extremity. However,
Dr. Devinney did not offer an opinion on the cause of her right shoulder and neck injuries.8
Although he acknowledged that appellant worked for the employing establishment, he merely
related her belief regarding causal relationship.9 Dr. Devinney did not explain the reasons why
particular repetitive job duties involving the right arm would cause or aggravate a diagnosed
medical condition. The January 26, 2011 report from the physician’s assistant lacked probative
value because a physician’s assistant is not a “physician” as defined by FECA.10 In the absence
of rationalized medical opinion evidence, appellant failed to meet her burden.
Appellant contends on appeal that she sustained a work-related injury and continued to
experience symptoms. As noted, the medical evidence did not sufficiently establish that
delivering, balancing, casing and lifting mail caused or contributed to her right shoulder pain and
cervical stenosis.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

7

I.J., 59 ECAB 408 (2008); Woodhams, supra note 4.

8

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship). In addition, Dr. Devinney did not obtain a complete history of injury nor
address the specific contributing work factors described by appellant in her Form CA-2. See M.W., 57 ECAB 710
(2006); John W. Montoya, 54 ECAB 306, 309 (2003).
10

5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551, 554 (2002). See also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (medical opinion, in general, can only be given by a qualified physician).

3

The Board notes that appellant submitted new evidence after issuance of the May 20,
2011 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.11
However, appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 20 and March 23, 2011 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: February 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

20 C.F.R. § 501.2(c).

4

